          Case 2:20-cv-02157-JCZ-KWR Document 8 Filed 08/27/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

 CHRISTOPHER GURBA                                  *           No. 20-CV-02157

                                                    *           SECTION “A” (4)
 v.
                               *                                JUDGE ZAINEY
 RICHARD V. SPENCER, SECRETARY
 U.S. DEPARTMENT OF THE NAVY   *                                MAGISTRATE ROBY

                                            *       *       *

                                MOTION TO ENROLL COUNSEL

          NOW INTO COURT, through the undersigned Assistant United States Attorney, comes

defendant, Richard V. Spencer, Secretary U.S. Department of the Navy, who respectfully moves

this Honorable Court under LR 83.2.4 to enroll Sandra Ema Gutierrez as counsel of record on his

behalf.

          This suit was transferred to this Court from the United States District Court for the District

of Columbia. Rec. Doc. 6, Transfer Order.

          Ms. Gutierrez=s mailing and e-mail addresses are as follows:

                                 SANDRA EMA GUTIERREZ (LA #17888)
                                 Assistant United States Attorney
                                 650 Poydras Street, Suite 1600
                                 New Orleans, Louisiana 70130
                                 Telephone: (504) 680-3124
                                 Facsimile: (504) 680-3184
                                 sandra.gutierrez@usdoj.gov


          WHEREFORE, defendant, Richard V. Spencer, Secretary U.S. Department of the Navy,

prays that this motion be granted and that Sandra Ema Gutierrez be enrolled as counsel of record

on his behalf.

                                                 Respectfully submitted,
Case 2:20-cv-02157-JCZ-KWR Document 8 Filed 08/27/20 Page 2 of 2




                             PETER G. STRASSER
                             UNITED STATES ATTORNEY


                       BY:      s/Sandra Ema Gutierrez
                             SANDRA EMA GUTIERREZ
                             Assistant United States Attorney
                             LA Bar #17888
                             650 Poydras Street, Suite 1600
                             New Orleans, Louisiana 70130
                             Telephone: (504) 680-3124
                             Sandra.gutierrez@usdoj.gov




                                2
